Title: [Diary entry: 21 February 1785]
From: Washington, George
To: 

Monday 21st. Mercury at 42 in the Morning  at Noon, and 46 at Night. Wind at No. West, and pretty fresh all day—weather clear and very pleasant. Went to Alexandria with Mrs. Washington. Dined at Mr. Dulany’s and exchanged Deeds for conveyance of Land with him & Mrs. Dulany—giving mine, which I bought of Messrs. Robt. Adam, Dow & McIvor for the reversion of what Mrs. Dulany is entitled to at the death of her Mother within the bounds of Spencer & Washington’s Patent. Fanny Bassett who went on Thursday last to the wedding of

Miss Blackburn returned—accompanied by my Nephew Bushrod Washington. George Steptoe Washington returned this morning to the Academy at George Town & in the Evening the Manager of his & Brothers Estate came here with some money for their use—Sent by my Brother Charles.